Judgment, Supreme Court, New York County, entered in this article 78 proceeding on January 9, 1976, granting petitioner’s application for reinstatement to his position as fiscal officer of respondent, Qualicap Community Corp., and related relief, unanimously reversed, on the law and vacated and the petition dismissed, without costs and without disbursements. Petitioner, whose employment was terminable at will, failed to establish that he had been certified by a certified independent accounting or management firm designated by the Council Against Poverty, as required by the latter’s guidelines. Nor did he demonstrate that the withholding of such certification was wrongful or improperly motivated. In addition, he failed to avail himself of available administrative procedures *808and, further, his petition for judicial review is time-barred. (CPLR 217.) Concur—Markewich, J. P., Lupiano, Birns and Capozzoli, JJ.; Kupferman, J. concurs in the result only.